Case: 19-10227    Date Filed: 09/17/2019   Page: 1 of 3


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-10227
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:18-cr-00113-ECM-SRW-1


UNITED STATES OF AMERICA,

                                                             Plaintiff - Appellee,

                                    versus

SADE NICKOLE LEWIS,

                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                             (September 17, 2019)

Before WILSON, MARTIN, and FAY, Circuit Judges.

PER CURIAM:
                Case: 19-10227       Date Filed: 09/17/2019      Page: 2 of 3


       Sade Lewis appeals the district court’s sentence of 36-months

imprisonment. After careful consideration, we dismiss her appeal because she

knowingly and voluntarily waived her right to appeal her sentence.

       Lewis pleaded guilty in 2018 to one count of aiding and assisting in the

filing of a false federal income tax return, in violation of 26 U.S.C. § 7206(2). As

part of her plea agreement, she agreed to “waive[] any and all rights conferred by

18 U.S.C. § 3742 to appeal the conviction or sentence,” except for claims of

ineffective assistance of counsel or prosecutorial misconduct.

       Lewis does not challenge the validity of her waiver. And our review of the

record confirms she knowingly and voluntarily waived her right to appeal. Lewis

nonetheless argues her sentence should be vacated for substantive

unreasonableness. We agree with the government that Lewis’s appeal must be

dismissed pursuant to the appeal waiver. “[A]s long as an appeal waiver is

voluntarily and knowingly entered into as part of a valid plea agreement, and that

agreement is accepted by the court, the waiver is enforceable.” United States v.

Bascomb, 451 F.3d 1292, 1297 (11th Cir. 2006). Because Lewis’s appeal does not

raise ineffective assistance of counsel or prosecutorial misconduct claims,1 we will

enforce her appeal waiver and dismiss her appeal.


       1
         Lewis argues we should decline to enforce the appeal waiver because declining to hear
her substantive reasonableness challenge would “work a miscarriage of justice.” We disagree.
Lewis has fallen far short of showing errors amounting to a miscarriage of justice. See, e.g.,
                                               2
                 Case: 19-10227        Date Filed: 09/17/2019       Page: 3 of 3


       APPEAL DISMISSED.




United States v. Jett, 724 F. App’x 921, 922 (11th Cir. 2018) (per curiam) (unpublished) (noting
“an appeal waiver includes the waiver of the right to appeal difficult or debatable legal issues or
even blatant error” and such claims of error only rise to the level of a miscarriage of justice in
“extreme circumstances” (alteration adopted and quotation marks omitted)); United States v.
Porter, 591 F. App’x 724, 726 (11th Cir. 2014) (per curiam) (unpublished) (same).
                                                 3